UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-7063


RONALD MCCLARY,

                  Plaintiff - Appellant,

          v.

BELQUIS HOPKINS, Lead Nurse; DAVID MITCHELL; ANTHONY SEARLES,

                  Defendants – Appellees,

          and

EAVES, Nurse,

                  Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:16-cv-00088-FDW)


Submitted:   November 17, 2016               Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald McClary seeks to appeal the district court's order and

judgment dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders. 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b),

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the deficiencies identified by the district court may be

remedied by filing an amended complaint, we conclude that the order

McClary seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.          See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).      Accordingly, we dismiss this appeal for lack of

jurisdiction    and   remand   the   case   to   the    district   court   with

instructions to allow McClary to amend his complaint.              Goode, 807

F.3d at 630.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                       DISMISSED AND REMANDED




                                      2